Title: To George Washington from Jean-Baptiste de Ternant, 28 November 1778
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George


  
    Mon cher General
    Camp, sur les bords de la riviere Ogoheeche28 Novembre 1778
  
  Malgré tous mes efforts et ma diligence Je n’ai pu me rendre à Charles-town que le 18 de ce mois—J’avois à peine commencé à me familiariser avec les importants du pays, et à songer Serieusement aux travaux de ma mission, lorsqu’on recut la nouvelle de l’Invasion de la Georgie par une partie des troupes de la floride sous les ordres des 
    
    
    
    Col:s Presvot & Fuser—Nous partimes la même nuit avec le General Howe pour nous rendre à grandes journées à l’endroit où le danger paroissoit le plus imminent, et nous arrivames hier matin au camp americain formé et retranché à la tete d’un défilé, où on se proposoit d’arreter les mouvements de l’ennemi—Nous apprimes le même jour que les Anglois se retiroient, et cette nouvelle se confirmant ce matin, je profite d’un moment de loisir, pour vous donner une Idée de notre sitation et de la politique civile et militaire des Georgiens &c. C’est toujours celle des Americains, mon cher General, et vous connoissez déja leur maniere de guerroyer dans le nord; mais dans ces contrées meridionales, on l’emporte de beaucoup en négligences, lenteur, confusion &c. si vous ouvrez votre Atlas vous y verrez que la riviere savannha forme la frontiere de cet etat du Coté de la Caroline, que sur cette riviere se trouvent la capitale et à 150 milles plus loin dans les terres, le fort Augusta; que la riviere ste Marie forme la ligne de démarcation sur la frontiere ennemie  et qu’entre ces deux frontieres coulent une demie douzaine de rivieres assez considerables pour y arreter l’ennemi en y formant les postes necessaires—depuis le commencement de la guerre de l’Independance, les floridiens n’ont cessé de faire des Incursions dans cet etat et de retrecir annuellement ses limites. Ils S’etoient enfin emparés de tout ce qui est au sud ouest de la riviere Altamaha, y avoient établi des postes, et menacoient de là, le reste de la Georgie d’une invasion certaine; lorsque, l’été dernier, le General howe avec les troupes continentales, et le Gouverneur de cet Etat avec ses milices, sans aucune preparation, se portoient sur l’ennemi, lui en imposerent, je ne sais comment, et le forcerent ou pour mieux dire le déciderent à se replier de poste en poste jusqu’à la frontiere primitive—l’inclémence et l’insalubrité de ces climats dans les chaleurs caniculaires, les disputes aussi véhémentes que minutieuses sur le Commandemt suprême entre le Jurisconsulte houston, Gouverneur de la Georgie, et le General howe, la négligence la lenteur et l’esprit d’indecision qui caracterise les americains furent plus fatales à ces deux armées inimico-alliées que <ne> l’ont eté le feu ou le fer de l’ennemi—après s’etre avancé jusqu’à la riviere Ste Marie, avoir éprouvé tous les miseres, et les horreurs domestiques de la guerre, et avoir perdu la moitie de leur monde sans tirer, un coup de canon, ils furent obligés de se retirer et d’abandonner de rechef à l’ennemi tout ce qu’il possedait déja de l’autre coté de la riviere Altamaha—après, cette expedition sans fruit <et> sans objet certain; tout sembloit indiquer la necessité d’etablir des lignes et des postes sur cette riviere, d’en occuper l’embouchure avec les Galeres de l’etat, et enfin de concentrer à cette barriere naturelle tous les objets de defense possible, pour se mettre à l’abri des nouvelles entreprises de 
    
    
    
    l’ennemi; on y etoit d’autant plus interessé, que les provinces les plus fertiles de cet etat se trouvoient entre l’Altamaha et la riviere Ogoheechee et qu’il importait infiniment de les couvrir—mais les puissants du pays, portant perruques et uniformes <o>n deciderent autrement: sous pretexte de se defendre contre les sauvages, on dégarnit la frontiere de l’Altamaha, et on laissa le pays absolument ouvert aux depredations du moindre avanturier; et pour ne laisser aux floridiens aucun objet de crainte on cantonna le peu de troupes reglés qui restoient à l’etat, dans la ville de savannha, et à Augusta, les Galeres vinrent egalement se pourrir dans la riviere savannha, et tout resta dans l’engourdissement, relativement à la securité de l’etat. l’ennemi profita de ce moment favorable, et le 18 de ce mois dans la seule saison favorable aux operations de la guerre, apres une recolte des plus abondantes, renouvella son attaque avec trois cent chevaux de milices et 600 hommes de troupes reglées; rien ne s’opposant à la rapidité de ses mouvements, Il s’empara la ville de sunbury, bloqua le fort, se repandit dans la campagne, brulant les maisons les greniers, rassembla de nombreux troupeaux qu’il envoya vers la floride, et enfin s’avanca, en 5 jours jusqu’à la riviere Ogoheechee qui n’est qu’à 15 milles de sa Capitale; après des succès aussi grands, on est assez embarassé d’imaginer quel peut etre le sujet de leur retraite, et encore plus quel pouroit etre l’objet de leur Expedition; s’ils n’avoient en vue que de fourager, ils s’en sont on ne peut pas mieux acquitté; quoiqu’il en soit, nous n’avons à leur opposer actuellement dans ce camp que 150 hommes tout au plus, sans l’espoir de recevoir le moindre renfort avant sept à huit jours—Nos renforts viennent d’Augusta et de la Caroline qui n’a pas elle même plus de 12 a 1400 hommes pour la defense de ses cotes; de sorte que toutes nos ressources épuisées nous ne pouvons rassembler dans notre camp que 5 à 600 hommes—or jugez mon cher General, de l’Importance de mon Inspection, et de la securité precaire de l’etat de la Georgie au cas que l’ennemi songe serieusement à s’en emparer—Je suis obligé mon cher General, bien à mon regret, d’interrompre cette conversation <muette> avec vous, pour aller en reconnoissance par les ordres d<u> General—il paroit avoir beaucoup de confiance en moi; et je m’efforcerai plus que jamais d’etre utile—Aussitot que les <illegible> troupes se trouveront un peu rassemblées je leur donnerai une organization militaire d’aprés vos principes, et aurai l’honneur de vous en rendre compte—Je vous ai ecrit pendant ma maladie en Virginie, et ai remis la lettre à un offi cier qui se proposoit de partir pou<r> le camp sous peu de jours—Jai songé bien souvent à vous durant mon voyage, et J’ai eprouvé puissamment la douleur d’en etre si eloigné; mais je <m>e console pa<r> l’espoir de vous revoir l’été prochain et de recevoir d’ici à ce tems quelques 
    
    
    
    lettres de vous—puissiez vous, mon cher General ne point m’oublier, et puissé-je de mon coté, trouver quelques occasions de vous prouver le respectueux attachement et l’amitié que je ressens pour vous—Il me tarde bien d’apprendre ce que vous faite à la Grande armée, et où en sont les affaires de l’Inspection—Je m’occupe dans mes moments de loisir à mettre la derniere main a mon Journal de la campagne dérniere, depuis le mois de Mars jusqu’au 1er d’octôbre, et à en faire un nouveau pour ma campagne future du sud—Adieu, Mon cher General, ayez soin de votre santé, faites moi part de vos chagrins et de vos plaisirs; je serai toujours disposé à partager les uns et à me livrer sans reserve, à la jouissance des autres, mes occupations, ma mauvaise santé, et les troubles du tems m’agitent tellement, que je n’ai encore pu trouver le moment de d’écrire personne qu’à vous; excusez moi je vous prie auprès de mon ami M. Laurens, dites lui, bien des choses agreables pour moi, et assure<z> le que je ne manquerai pas de lui ecrire par la premiere occasion—faites aussi je vous en supplie, mes compliments, non pas de ceremonies, mais d’attachement réel à Mr des Epiniers, du Ruceau, de l’enfant et Walker—pardon mon General, si j’exige tant de choses de vous, Je connois votre bon coeur, et combien vous aimez à encourager la pratique des vertus sociales. J’ai lhonneur d’etre avec respect Mon cher General Votre tres humble serviteur

  Ternant

